      0:20-cv-02299-TMC         Date Filed 03/31/21      Entry Number 72        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

 Edrian Donyae Wright a/k/a Yae, Yae )
 Yo,                                 )
                                     )               Civil Action No. 0:20-cv-2299-TMC
                      Plaintiff,     )
                                     )                              ORDER
 vs.                                 )
                                     )
 Dr. Kendtz and Barber Beede,        )
                                     )
                      Defendants.    )
 _________________________________)

       Plaintiff Edrian Donyae Wright, a state prisoner proceeding pro se and in forma pauperis,

filed this action pursuant to 42 U.S.C. § 1983. (ECF Nos. 1; 2; 11; 17). In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred to a

magistrate judge for all pretrial proceedings. On September 23, 2020, the magistrate judge entered

an order authorizing the issuance and service of process against Defendants and directing the

United States Marshals Service to effect service. (ECF No. 17). Both summonses were returned

unexecuted, indicating that the South Carolina Department of Corrections (“SCDC”) could not

find Defendants. (ECF No. 21). Consequently, the magistrate judge issued an order on November

6, 2020, directing Plaintiff to complete and return Form USM-285 to better identify both

Defendants within fourteen days. (ECF No. 22). Twice Plaintiff filed new Forms USM-285

attempting to identify and locate Defendants, (ECF Nos. 30; 46), and the court reauthorized service

and directed the Marshals Service to effect service pursuant to the forms Plaintiff filed, (ECF Nos.




                                                 1
       0:20-cv-02299-TMC             Date Filed 03/31/21          Entry Number 72            Page 2 of 3




32; 52). 1 Both times the summonses were returned unexecuted, again indicating that SCDC could

not find Defendants. (ECF Nos. 39; 58; 59).

        Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

entered on March 9, 2021, recommending that the court dismiss this case for failure to effect

service pursuant to Federal Rule of Civil Procedure 4(m). (ECF No. 65). The Report was mailed

to Plaintiff at the address he provided to the court on March 10, 2021, (ECF No. 68), and has not

been returned. Therefore, Plaintiff is presumed to have received the Report. Plaintiff was advised

of his right to file objections to the Report. (ECF No. 65 at 4). However, Plaintiff has filed no

objections and the time to do so has now run. This matter is now ripe for review.

        The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers



1
 Plaintiff appealed the court’s December 1, 2020 order reauthorizing service to the Fourth Circuit Court of Appeals.
(ECF No. 47). The Fourth Circuit dismissed Plaintiff’s appeal and the mandate and order were filed on March 15,
2021. (ECF No. 68).


                                                         2
      0:20-cv-02299-TMC         Date Filed 03/31/21       Entry Number 72        Page 3 of 3




Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       Thus, having thoroughly reviewed the Report and the record under the appropriate

standards, the court, finding no clear error, ADOPTS the Report in its entirety (ECF No. 65), and

incorporates it herein. Accordingly, the court finds that this action is subject to summary dismissal

for failure to effect service pursuant to Rule 4(m). Therefore, this case is DISMISSED without

prejudice. The clerk of court shall provide a filed copy of this order to Plaintiff at his last known

address.

       IT IS SO ORDERED.

                                                      s/Timothy M. Cain
                                                      United States District Judge
Anderson, South Carolina
March 31, 2021

                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 3
